Citation Nr: 0522466	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a fracture of the right 
leg, with shortening, and right foot, ankle, knee and low 
back residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969, and served on active duty for training from September 
1964 to February 1965.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The Board of Veterans' Appeals (Board) remanded the claim in 
December 2003.  The actions ordered in the remand have been 
completed and the claim has been returned to the Board for 
further appellate consideration.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The claims folder does not include a physical examination 
report in conjunction with the veteran's entrance onto active 
duty in June 1968.  

2.  The veteran sustained a severe supra-condylar fracture of 
the right femur in August 1966.  Healing of the fracture left 
some shortening of the leg and some disability above the 
right knee.  

3.  The fracture of the right femur and disability of the 
right knee and low back did not increase in severity in 
service beyond the natural progress of the pre-existing 
disorders.  A competent medical opinion states the disability 
was not chronically worsened in service.  

4.  The claims folder does not include a current diagnosis of 
any disorder of the right ankle.  

5.  The claims folder does not include any evidence of a foot 
disorder in service, other than treatment for fungus.  


CONCLUSION OF LAW

A fracture of the right femur, with shortening, and right 
foot, ankle, knee and low back residuals were not incurred or 
aggravated in active military service: and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran was not notified of the provisions of the VCAA 
prior to the June and September 2001 rating decisions which 
denied his claim.  The Board remanded the claim in December 
2003.  A letter was sent to the veteran in January 2004 which 
informed him of the provisions of VCAA.  The letter notified 
the veteran of the status of his claim, what actions VA had 
undertaken and what actions the veteran should take.  The 
letter also explained what evidence was necessary to support 
the veteran's claim.  

VA obtained the veteran's service medical records, VA record 
and records from the Social Security Adminstration.  A VA 
examination was conducted and a medical opinion obtained.  
The veteran's claim was readjudicated and the veteran was 
issued a supplemental statement of the case in May 2005.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board has concluded VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  
The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (2004).  

Factual Background and Analysis.  A June 7, 1968 letter from 
the veteran's private physician reveals he sustained a severe 
supra-condylar fracture of the right femur in August 1966.  
Healing of the fracture left some shortening of the leg and 
some disability above the knee.  The veteran required some 
build up of the right heel.  The private physician stated the 
veteran should be carefully evaluated prior to induction to 
active duty.  The veteran would not be able to participate in 
strenuous hiking, climbing or marching.  

The veteran entered active duty on June 19, 1968.  The claims 
folder does not contain a report of physical examination 
performed at the time of his entrance onto active duty.  

On June 26, 1968 the veteran presented the above letter and 
was referred to orthopedics.  Notes from the orthopedic 
clinic indicate the veteran had an old healed supracondylar 
fracture of the right femur with three quarter inch 
shortening of the right leg.  Patellar chondromalacia was 
also noted.  A one half inch full sole was prescribed and a 
T-3 profile for thirty days was issued.  Two days later the 
veteran returned to the clinic complaining of leg and back 
pain.  

In July 1968, service medical records reveal the veteran had 
"foot trouble" which was described as a fungus on the 
bottom of his foot.  

A statement from the veteran's commanding officer, dated in 
July 1968, indicates the veteran was felt not to be qualified 
to carry out his duties due to a 3T profile on his right 
knee.  The veteran also reported having a pinched nerve in 
his back.  Reassignment of the veteran to another unit was 
requested.  

An X-ray report of the lumbar spine, dated in July 1968, 
revealed sacralization of L5 transverse process and narrowing 
of the L5/S1 joint space.   

The veteran complained of swelling of the right leg and back 
pain in July 1968.  The right leg measured three quarter 
inches shorter than the left.  He had moderate paravertebral 
muscle spasm.  Deep tendon reflexes were intact.  No sensory 
deficit was found.  

January 1969 notes indicate the veteran was being ordered to 
the Republic of Vietnam.  

April 1969 records noted the veteran had three quarters of an 
inch left leg shortening and right knee chondromalacia.  
Right medial collateral and posterior cruciate ligament 
laxity was also found.  The veteran was seen by a specialist 
in Cu Chi regarding his chronic right leg problems.  There 
were no corrective shoes available.  The veteran was found 
not fit for duty in a combat zone.  The veteran was to be 
hospitalized and then evacuated.  

An April 1969 orthopedic consultation revealed the veteran's 
chondromalacia of the right patella with mild medial lateral 
laxity was secondary to a previous trauma.  He was placed on 
a permanent profile precluding running over one half mile, 
marching over a mile, prolonged standing over an hour, and 
deep knee bends.  

A Medical Board report, dated in June 1969, diagnosed an 
angulated fracture of the right femur, with malunion, that 
pre-existed service and was not aggravated.  

A May 2000 VA X-ray report indicated there was an old 
fracture of the distal right femur with degenerative changes 
of the knee and lumbar spine.  In September 2000 VA records 
the veteran complained of right knee pain with swelling and 
instability.  

The veteran appeared and gave testimony at a hearing before a 
Decision Review Officer at the RO in November 2001.  The 
veteran was in the National Guard, not on active duty, when 
he fractured his right leg.  As a result of the accident he 
was required to wear a built up shoe.  It also messed up his 
knee and he had pain in his hip ever since.  (T-1).The 
veteran stated the marching and training he was put through 
on active duty jarred his knee and aggravated his leg.  (T-
2).  

A VA examination in 2002 included diagnoses of history of 
right leg injury with shortening and deformity of the right 
leg.  There was a status fracture of the distal femur with 
mild angulation, overriding and healing.  There was 
degenerative arthritis of the right knee with a varus 
deformity.  The right ankle and foot were normal.  The 
lumbosacral spine was normal with limited motion.  The VA 
examiner stated it was likely that because of the 
considerable shortening of the right lower limb there was 
chronic lumbar strain.  X-rays of the right foot revealed 
mild degenerative changes involving the first 
metatarsophalangeal joint.  There was overlapping of the 
first and second toes.  A small plantar calcaneal spur was 
noted.  X-rays of the right ankle did not reveal evidence of 
any significant osseous or articular abnormality.  X-rays of 
the low back revealed moderate degenerative changes of the 
lumbosacral spine with narrowing of the L5-S1 space.  

A VA examination in October 2004 was conducted to obtain a 
medical opinion.  The examiner stated that it was his opinion 
that the current right foot, ankle, and leg disorder were not 
etiologically related to the veteran's period of active duty.  
Also, the veteran's low back disorder was not related to his 
period of active military service.  The veteran's pre-
existing fracture of the distal femur was not chronically 
worsened or increased in severity during the veteran's active 
service.  The veteran's osteoarthritis of the right knee was 
due to degenerative process, most likely influenced by 
deformity and shortening of the femur.  The degenerative 
process was not due to any injury reported in service.  

The veteran's fracture of the right leg clearly pre-existed 
service entrance.  See Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGPREC 3-03.  In addition, as the veteran was not 
examined at the time of his entrance into active duty he is 
not presumed to have been sound.  The presumption of 
soundness attaches only where there has been an induction 
examination in which the later complained of disability was 
not noted.  38 C.F.R. § 3.304(b)(2004).  

The question in this instance is whether the veteran's pre-
existing fracture of the right leg, with disability of the 
right knee and low back, was aggravated in service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Service medical records include complaints of right leg, 
right knee, and low back symptoms.  The only reference to the 
foot is the record of treatment for a foot fungus.  There are 
no references to any symptoms of a right ankle disorder in 
service.  The question is whether the veteran's symptoms in 
service represent merely flare-ups of his pre-existing 
disorder or represent an increase in severity of his pre-
existing disorder in service.  See Akins v. Derwinski, 1 Vet. 
App. 228 (1991); Hunt v. Derwinski, 1  Vet. App. 292 (1991).  

While the Board acknowledges the record indicates that the 
veteran did experience flare-ups of his right leg, knee and 
low back symptoms, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, a 
lasting worsening of the condition, one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

To address this question the Board ordered a VA examination 
and requested a medical opinion.  In October 2004, the VA 
examiner stated the veteran's right leg fracture residuals 
were not "chronically worsened" by the veteran's active 
service.  He also stated that the veteran's current knee, 
back and foot disorders were not etiologically related to 
service.  The Board also noted the August 1969 Medical Board 
report noted the veteran's pre-existing disability was not 
aggravated in service.  See Joyce v. Nicholson, 19 Vet. App. 
36, 49-50 (2005).  

The claims folder does not include any current diagnosis of a 
right ankle disorder.  In the absence of a current 
disability, service connection for a right ankle disorder is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The only evidence of aggravation in service of the veteran's 
pre-existing disorders are the statements and testimony of 
the veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence is against the claim for 
service connection for a fracture of the right femur, with 
shortening, and right foot, ankle, low back and knee 
residuals.  


ORDER

Service connection for a fracture of the right femur, with 
shortening, and right foot, ankle, low back and knee 
residuals is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


